 1

 2

 3

 4

 5

 6

 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No.: 1:18-mc-00016-LJO-SAB

12                 Plaintiff,                         ORDER AMENDING FINDINGS AND
                                                      RECOMMENDATIONS RECOMMENDING
13          v.                                        GRANTING PLAINTIFF’S APPLICATION FOR
                                                      FINAL WRIT OF GARNISHMENT
14   MAHENDRA PRASAD,
                                                      (ECF No. 14)
15                 Defendant,

16   TECHNOLOGY CREDIT UNION,
     (and its Successors and Assignees)
17
                   GARNISHEE.
18

19

20          On June 19, 2019, this Court issued findings and recommendations recommending granting

21 Plaintiff’s application for a final writ of garnishment. (ECF No. 14.) On July 9, 2019, Plaintiff filed a

22 response to the findings and recommendations. (ECF No. 16.) Plaintiff’s response indicates that the

23 findings and recommendations contains an error in the relationship of the joint owner of the property

24 sought to be garnished. While the findings and recommendations stated that the joint owner was

25 Defendant Prasad’s spouse, she was his mother and she died on March 29, 2019, the date that she was

26 served with the documents in this matter. (Id.)
27 / / /

28 / / /


                                                       1
30
 1          Accordingly, IT IS HEREBY ORDERED that the findings and recommendations, filed June 19,

 2 2019 is amended at 2:16 and spouse is replaced with “mother”.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     July 16, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 3
30
